Citation Nr: 1757251	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for right knee degenerative joint disease.


FINDINGS OF FACT

1.  The Veteran's right knee was clinically evaluated as normal on his entrance examination.  There is no clear and unmistakable evidence of a preexisting injury.

2.  In resolving all doubt in his favor, his right knee degenerative joint disease was caused by an injury during his service.


CONCLUSION OF LAW

The criteria for service connection are met for right knee degenerative joint disease.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2017).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has right knee degenerative joint disease.  

His enlistment examination in November 1975 shows normal knees.   In February 1976, he was diagnosed with internal derangement of the knee, bursitis, and strain.  It was noted he had been injured in October 1975 playing football, which caused swelling that was aspirated with a needle, and that he was diagnosed with torn cartilage.  The injury was noted to have existed prior to service, and he was discharged shortly thereafter.

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

The Veteran denies that he had a preexisting football injury, and the Board finds his testimony credible.  He has provided multiple statements that are internally consistent.  Further, the injury was supposed to have occurred in October 1975, and he had his enlistment examination on November 6, 1975.  It does not seem likely that such a severe and recent injury would not be noted by the examiner or the Veteran during the examination. 

The June 2011 VA examiner opined that the Veteran's current degenerative joint disease is likely related to an injury that occurred in the 1970s.  He noted to Veteran's cartilage surgery within two years of separation, and indicated that this ultimately led to the degenerative joint disease.  He opined that it was more likely than not that the injury predated service, given a notation in the STRs that he had an injury in October 1975, and the description of the injury.  

The VA examiner's opinion does not rise to the level of clear and unmistakable, by his own language.  38 C.F.R. § 3.304(b).  There is no medical evidence of a preexisting injury aside from the history reported by the Veteran while in service.  LaShore v. Brown, 8 Vet App 406 (1995).  Accordingly, the Board finds that the presumption of soundness is not rebutted, and the Veteran is considered to have been sound.  The Board will proceed with a standard service-connection analysis.  Shedden, supra.

The Veteran has consistently reported that he injured his knee by landing wrong and twisting his knee.  His records show that he was treated for a knee injury, and diagnosed with internal derangement, bursitis, and strain.  The VA examiner found it more likely that not that he developed his current degenerative joint disease prematurely due to a cartilage injury in the 1970s.  Based on this evidence, the Board finds service connection is warranted.






ORDER

Service connection is granted for right knee degenerative joint disease.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


